Citation Nr: 0717185	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-25 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for a lumbar 
laminectomy with degenerative disc disease of the lumbar 
spine, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for a gunshot wound of 
the left ankle, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from June 1965 to October 
1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2004 by the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO).  

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.


REMAND

A videoconference hearing before the Board was scheduled to 
take place in November 2006.  A letter advising the veteran 
of the date was sent to him in October 2006.  The veteran 
failed to appear for that hearing.  Subsequently, however, in 
February 2007, the veteran submitted a letter in which he 
stated that he had moved from his previous address in 
November 2006, and his mail had not been received at his new 
address.  He requested that he be afforded another hearing as 
soon as possible.  In May 2007, the Board granted the request 
for a new hearing.  

A hearing before a traveling Veterans Law Judge or via 
videoconference must be scheduled at the RO level, and, 
accordingly, a remand is required.  See Bernard v. Brown, 4 
Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) 
("claimant has right to a hearing before [issuance] of BVA 
decision"); 38 C.F.R. §§ 3.103(a) and (c) (1), 19.9, 19.25, 
20.700, 20.704).  

Accordingly, the case is REMANDED for the following action:

The RO should add the veteran's name to 
the schedule of hearings to be conducted 
at the RO before a Member of the Board or 
via videoconference, and notify him of 
the scheduled hearing at the latest 
address of record.  A copy of the notice 
provided to the veteran of the scheduled 
hearing should be placed in the record.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




